Citation Nr: 0940293	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.  

2.  Entitlement to a compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to October 
1991 and from January 2000 to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The Veteran requires continuous medication to control his 
hypertension; however, it is not manifested by a diastolic 
pressure of predominately 110 mmHg or more, or a systolic 
pressure of predominately 200 mmHg or more.

2.  For the entire time on appeal, the Veteran's erectile 
dysfunction has been manifested by normal erectile power 
controlled by erectile dysfunction medication.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, 
for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 
7101 (2009).

2.  The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1- 4.7, 
4.21, 4.40, 4.45, 4.59, 4.115b, DC 7522 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2009).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2009); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
compensable rating claims adjudicated in this decision.  

Hypertension

A July 2006 rating decision granted service connection for 
hypertension.  Following receipt of notification of that 
decision, the Veteran perfected a timely appeal with respect 
to the noncompensable rating initially assigned to this 
disorder.  This disability remains so evaluated.  He believes 
he is entitled to a 10 percent evaluation for hypertension.  

According to the applicable diagnostic code, a compensable 
rating of 10 percent for hypertension requires evidence of:

?	diastolic pressure predominantly 100 
or more (DC 7101);
?	systolic pressure predominantly 160 
or more (DC 7101); or 
?	a history of diastolic pressure 
predominantly 100 or more requiring 
continuous medication for control 
(DC 7101).  
1.  Entitlement to a compensable rating for hypertension.  

2.  Entitlement to a compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to October 
1991 and from January 2000 to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The Veteran requires continuous medication to control his 
hypertension; however, it is not manifested by a diastolic 
pressure of predominately 110 mmHg or more, or a systolic 
pressure of predominately 200 mmHg or more.

2.  For the entire time on appeal, the Veteran's erectile 
dysfunction has been manifested by normal erectile power 
controlled by erectile dysfunction medication.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, 
for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 
7101 (2009).

2.  The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1- 4.7, 
4.21, 4.40, 4.45, 4.59, 4.115b, DC 7522 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2009).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2009); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
compensable rating claims adjudicated in this decision.  

Hypertension

A July 2006 rating decision granted service connection for 
hypertension.  Following receipt of notification of that 
decision, the Veteran perfected a timely appeal with respect 
to the noncompensable rating initially assigned to this 
disorder.  This disability remains so evaluated.  He believes 
he is entitled to a 10 percent evaluation for hypertension.  

According to the applicable diagnostic code, a compensable 
rating of 10 percent for hypertension requires evidence of:

?	diastolic pressure predominantly 100 
or more (DC 7101);
?	systolic pressure predominantly 160 
or more (DC 7101); or 
?	a history of diastolic pressure 
predominantly 100 or more requiring 
continuous medication for control 
(DC 7101).  

In this case, the Board concludes that a 10 percent rating is 
warranted under the relevant criteria.  Specifically, the 
evidence establishes that the Veteran is being treated with 
anti-hypertensive medications.  Furthermore, the evidence 
shows a history of diastolic pressure predominantly 100 or 
more prior to taking anti-hypertensive medications.  For 
instance, blood pressure readings of 156/98 mmHg (March 
2000), 160/110 mmHg (April 2000), 178/86 mmHg (June 2000), 
156/100 mmHg (December 2000), and 170/106 mmHg (November 
2000) have been shown.  For this reason, the Board concludes 
that a 10 percent evaluation is warranted.

Next, the Board concludes that the Veteran's symptoms do not 
more nearly approximate a rating in excess of 10 percent.  In 
order to warrant a rating for hypertension in excess of 10 
percent, the evidence must show diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more (20 percent under DC 7101).  

Specifically, blood pressure readings taken since the Veteran 
was diagnosed with hypertension and prescribed anti-
hypertensive medication in 2001 have not met the criteria for 
a 20 percent evaluation.  For example, blood pressure 
readings were 130/84 mmHg, 120/80 mmHg, and 125/82 mmHg at 
his June 2006 VA examination.  

Moreover, private treatment records reveal readings of 138/96 
mmHg (September 2006), 136/100 mmHg and 120/76 mmHg (November 
2006), 134/88 (December 2006), 128/90 mmHg (March 2007), 
108/76 mmHg (June 2007), 132/90 mmHg (September 2007), 
132/100 mmHg (December 2007), 130/80 mmHg (March 2008), and 
120/80 mmHg (April 2008).  Such readings do not support a 
higher rating.  

Consequently, the Board concludes that the available evidence 
does not support a rating in excess of 10 percent for 
hypertension.  38 C.F.R. § 4.104, DC 7101 (2009).

Erectile Dysfunction

The July 2006 rating decision also granted service connection 
for erectile dysfunction secondary to hypertension.  
Following receipt of notification of that decision, the 
Veteran perfected a timely appeal with respect to the 
noncompensable rating initially assigned to this disorder.  

The next-higher rating (20 percent) is warranted when there 
is evidence of penis deformity with loss of erectile power.  
38 C.F.R. § 4.115b, DC 7522 (2009).  

The Veteran was afforded a VA examination in June 2006, at 
which time he reported that he was unable to maintain an 
erection sufficient for intercourse approximately 2 to 3 
months after he started taking anti-hypertensive medication.  
He indicated that he was prescribed Viagra, which helped.  A 
physical examination revealed that his penis was normal in 
appearance.  There were no lesions, the scrotal sac was 
without edema, erythema, or tenderness, and the testes were 
in a normal anatomical position.    

After a careful review of the evidence of record, the Board 
finds that a compensable rating for erectile dysfunction is 
not warranted for any period of the claim.  Specifically, the 
evidence does not demonstrate a current deformity of the 
penis that results in loss of erectile power.  His June 2006 
VA examination report specifically reflected that the penis 
was normal in appearance.  Without evidence of a penis 
deformity, a higher rating is not warranted.

The Board acknowledges the Veteran's statements asserting 
loss of erectile power.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board acknowledges his belief that his symptoms are of such 
severity as to warrant higher ratings for his erectile 
dysfunction; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.

Here, the Board finds that the medical findings, which 
directly address the criteria under which the Veteran's 
service-connected disability is evaluated, are more probative 
than his assessment of the severity of his disability, and 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  As noted above, there is no current penile deformity 
noted.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2009), but finds that the evidence does not show 
that the Veteran's hypertension or erectile dysfunction have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

In this case, the VA examination revealed no prior 
hospitalizations and the Veteran has not complained that his 
employment has been affected by his hypertension or erectile 
dysfunction.  Accordingly, the evidence does not show that 
his hypertension or erectile dysfunction have necessitated 
frequent periods of hospitalization or have caused any 
occupational impairment.  Hence, the Board finds that 
referral for assignment of an extra-schedular evaluation is 
not warranted in this case.

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a compensable disability 
rating for erectile dysfunction. The Board has also 
considered the entire period of the claim and finds that the 
assignment of different ratings for different periods of time 
during the claim period is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's claims arise from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder,, and he was afforded a VA examination in June 
2006. The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A 10 percent rating, but no more, for hypertension is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to a compensable rating for erectile dysfunction 
is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


